COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Eunice Kelm

Appellate case number:    01-18-00847-CV

Trial court case number: 2018-008

Trial court:              County Court at Law of Washington County

        At 8:25 a.m. on this date, relator Eunice Kelm filed a petition for writ of mandamus
challenging an order dated Friday, September 21, 2018, which required her counsel to disgorge
fees within 24 hours from the entry of the order, as well as the filing of an accounting within
72 hours. At 10:19 a.m., relator filed a motion for emergency relief from the challenged order,
noting that the respondent had not ruled on a motion to stay which was filed on September 21.
        At 10:44 a.m., this court requested a response to the emergency motion by 3:00 p.m. Due
to an error in the clerk’s office, the request was delivered to one, but not both, of the lawyers
identified on the motion as representing real party in interest Cynthia Buck. As of the time of this
order, the clerks have been notified by counsel for the real party in interest that a response is
forthcoming, but it has not yet been filed.
       To preserve the status quo pending an evaluation of the merits of the emergency motion,
the motion for emergency relief is GRANTED. The trial court’s September 21, 2018 order in case
number 2018-008 is STAYED pending further order of this court.
       It is so ORDERED.

Judge’s signature: /s/ Justice Michael Massengale
                   Justice Michael Massengale, acting individually


Date: September 24, 2018